Citation Nr: 1117878	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for patellofemoral syndrome of the left knee.  

2.  Entitlement to service connection for bilateral stress fractures of the lower extremities. 

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to a compensable initial rating for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984 and January 1986 to June 2004.   

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  

The claim for entitlement to service connection for migraine headaches addressed in the REMAND portion of the decision below requires additional development and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence demonstrating a current disability due to patellofemoral syndrome of the left knee or bilateral stress fractures of the lower extremities that may be related to service.  

2.  Allergic rhinitis does not include a nasal obstruction without polyps of greater than 50 percent of the nasal passage on both sides, or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  A current disability due to patellofemoral syndrome of the left knee was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  A current disability due to bilateral stress fractures of the lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

3.  The criteria for a compensable initial rating for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97 Diagnostic Code (DC) 6522 (2010).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in December 2007 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in her claims for service connection for a left knee disability and bilateral stress fractures.  An October 2008 letter informed the Veteran of the evidence and information and evidence necessary to prevail in her claim for an increased initial rating for allergic rhinitis, to include the applicable rating criteria. 

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained.  The Veteran was afforded a VA examination in February 2008 that addressed the orthopedic disabilities for which service connection is claimed and, contrary to the assertions of the Veteran's representative in his March 2011 presentation to the Board, the Veteran was afforded a VA examination of the nose and sinuses in January 2010 that did include an assessment of the whether there were any nasal polyps.  The reports from this examination otherwise contain sufficient clinical information to determine the proper rating to be assigned for allergic rhinitis.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims adjudicated below, the duty to assist has been fulfilled with respect to these claims.   

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The service treatment reports show the Veteran reported left knee pain in April 1999, with physical examination findings limited to mild patellar swelling.  An x-ray of the left knee was negative and the diagnosis was patellofemoral syndrome.  A May 1999 service treatment reports noted that a bone scan was positive for bilateral stress changes in the ankles, and the impression was bilateral lower extremity stress fractures.  Thereafter, an x-ray of the left knee conducted in July 2001 was negative.  The Veteran also complained about left knee pain in October 2001, with the physical examination of the left knee at that time revealing a positive patellar grind with pain distributed throughout the knee.  There was a full range of motion and the menisci and ligaments were all "very stable" and intact without pathology.  The assessment was left knee patellofemoral syndrome, and the examiner stated that given the chronicity of the problems, the Veteran would benefit from formal physical therapy to strengthen the quadriceps.  

The Veteran was also seen for left knee pain during service in July 2002, with the examination again showing the ligaments to be intact and stable.  There was tenderness to palpation along the lateral joint line and a positive quadriceps apprehension test with an equivocal patellar grind.  The assessment was left lateral knee pain consistent with a possible meniscal injury versus patellofemoral syndrome.  The separation examination showed bilateral crepitus with no effusion or deformity, with the "summary of defects" listing moderate osteoarthritis including the knees.  Reference was made to the stress fractures shown in 1999, with this condition said at that time to not be currently disabling.  

After service, the Veteran was afforded a VA orthopedic examination in February 2008, at which time she described pain in the left knee to a level of 7/10 which flared to 8/10 when running.  She made no specific complaint with respect to any residuals form the in-service stress fractures.  The physical examination of the left knee showed no tenderness to palpation and a pain free range of full motion.  She was stable for varus and valgus stress and the McMurray's test was negative.  X-rays of the left tibia, fibula and knee were normal with normal cartilage spaces and no bony destructive lesions.  The assessment was a normal left knee examination.  

While the service treatment reports did reflect treatment for left knee pain and stress fractures of the lower extremities, that a condition or injury occurred in service alone is not enough for a grant of service connection, as there must be disability resulting from that condition or injury for which service connection is claimed.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the February 2008 VA examination did not show any current residual disability associated with the in service stress fractures or left knee pain, nor is there any other competent evidence demonstrating such current disability.  As for the Veteran's assertions that she has current disability due to left knee pain and stress fractures that are related to service, such assertions by a lay person, when contradicted by a medical examination specifically conducted for the purpose of identifying the presence of a relevant disability, cannot be considered to carry probative value greater than the medical examiner's conclusion.  As such, and while the Board considered the doctrine of reasonable doubt, as the preponderance of the evidence is against the Veteran's claims for service connection for patellofemoral syndrome of the left knee and bilateral stress fractures of the lower extremities, the doctrine is not for application and these claims must be denied.  Gilbert, supra.  

B.  Increased Rating Claim  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

A compensable (10 percent) rating for allergic rhinitis requires, without polyps, an obstruction of greater than 50 percent of the nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522.  

The service treatment reports reflect evidence of treatment for allergic rhinitis, and a January 2008 VA examination of the nose revealed boggy nasal mucosa with hypertrophied turbinates causing, approximately, a 30 percent nasal obstruction and resulted in an impression to include allergic rhinitis.  Thereafter, a May 2008 rating decision granted service connection for allergic rhinitis under DC 6522 at a rating of 0 percent.  

The most recent pertinent evidence is contained in the reports from a January 2010 VA examination.  At that time, the Veteran reported that her nose was "stopped up" with drainage in her throat.  She also described a watery drip from her nose and excessive sneezing and nasal itching.  The Veteran stated the symptoms lasted year round but were are worse in the spring and fall.  She also reported having difficulty breathing through her nose and having sinus infections in the past.  The examination of the nose revealed slight hypertrophy of the nasal turbinates with no polyps or crusts.  There was minimal mucus discharge and a slight nasal septal deviation to the left with no evidence of tissue loss.  

In short, the reports from the VA examinations described above did not show an obstruction of greater than 50 percent of the nasal passage on both sides, or a complete obstruction of one side, and there is otherwise no objective evidence of such findings.  As such, a compensable rating for allergic rhinitis cannot be assigned at any time subsequent to the effective date of the initial rating, December 5, 2007.  See 38 C.F.R. §§ 3.400, 4.97, DC 6522. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluation is not inadequate.  As indicated, a compensable rating is provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the noncompensable rating currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  


ORDER

Entitlement to service connection for patellofemoral syndrome of the left knee is denied. 

Entitlement to service connection for bilateral stress fractures of the lower extremities is denied. 

Entitlement to a compensable initial rating for allergic rhinitis is denied. 



REMAND

The reports from the separation examination refer to migraine headaches, and post service clinical evidence refers to complaints of migraine headaches (see eg. June 13, 2007, VA clinical record.)  As such, and given the request of the Veteran's representative in his March 2011 presentation that the Veteran be afforded a VA neurological examination to determine the existence and origin of migraine headaches, the Board concludes that the requested VA examination is necessary in this case in order to comply with the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be afforded an appropriate VA examination to determine if she has migraine headaches and an opinion as to whether any such headaches are related to serve.  The claims file should be made available to the examiner for review prior to the examination, and a rationale provided for any opinion expressed.  If it is not possible to provide the opinion sought, that likewise should be explained.  

2.  Thereafter, the claim for entitlement to service connection for migraine headaches must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and her representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


